Citation Nr: 0901387	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-01 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  This case was remanded 
by the Board in April 2008 for additional development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks service connection for bilateral hearing 
loss.  The veteran's service medical records show that he had 
pre-existing left ear hearing loss for VA purposes at the 
time of his entrance into military service.  See 38 C.F.R. § 
3.385 (2008).  The veteran also has a current diagnosis of 
bilateral hearing loss for VA purposes.  The veteran was 
provided with a VA audiological examination in July 2007 to 
determine the etiology of his currently diagnosed bilateral 
hearing loss.  The examiner concluded that the veteran's 
currently diagnosed bilateral hearing loss was not related to 
military service partly because the level of hearing loss 
documented at induction was consistent with the level of 
hearing loss documented at separation.

However, this analysis is based on a simple examination of 
the numerical results listed in the veteran's service medical 
records.  It did not take into account the change in 
audiometric testing standards that occurred during the 
veteran's period of military service.  Prior to November 
1967, audiometric test results were reported in standards set 
forth by the American Standards Association (ASA).  Since 
November 1, 1967, standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards must be converted to ISO-ANSI 
standards.  As a result, the veteran's November 24, 1967 
separation medical report is presumed to be in ISO-ANSI 
standards and remains as written, but all previous 
examination reports must have their decibel thresholds 
adjusted upwards to allow for a proper comparison.  This 
adjustment has a significant impact on the results given in 
thee veteran's in-service audiological examinations.

There is no indication in the record that the July 2007 VA 
audiological examination report took into account this change 
from ASA to ISO-ANSI standards.  In addition, while the 
report stated that the veteran had a pre-existing left ear 
hearing loss, it did not address whether that pre-existing 
hearing loss was permanently aggravated by military service.  
As such, a further medical examination is in order to 
determine whether the veteran's currently diagnosed bilateral 
hearing loss was incurred in or aggravated by military 
service.  38 C.F.R. §§ 3.159, 3.326 (2008); see Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990).

For convenience, the veteran's in-service audiological test 
results are listed below.  For all tests conducted prior to 
November 1, 1967, the ASA standard results are listed on the 
left, with the ISO-ANSI standard results listed on the right 
and in parentheses.

On the June 1965 pre-induction examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
15 (25)
10 (20)

10 (15)
LEFT
30 (45)
20 (30)
15 (25)

45 (50)

On the December 1965 induction examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
15 (25)
15 (25)

15 (20)
LEFT
15 (30)
10 (20)
25 (35)

45 (50)

On the March 1966 in-service examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
15 (25)
20 (30)
20 (30)
20 (25)
LEFT
5 (20)
5 (15)
15 (25)
45 (55)
45 (50)


On the September 1967 in-service examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35 (50)
25 (35)

15 (25)
10 (15)
LEFT
30 (45)
30 (40)

50 (60)
35 (40)

On the November 1967 separation examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5

10
LEFT
10
10
15

30

In addition, in a transcript of and October 2008 hearing 
before the Board, the veteran stated that he had received 
annual or semi-annual audiological examinations from his 
employer, R. J. Reynolds, from a period shortly after 
separation from military service and for multiple years 
thereafter.  VA has never attempted to obtain any medical 
records from this source.

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated or 
examined him for his bilateral hearing 
loss, to specifically include the 
audiological examinations conducted as 
part of his employment with R. J. 
Reynolds.  An attempt must be made to 
obtain, with any necessary 
authorization from the veteran, copies 
of pertinent treatment records 
identified by him in response to this 
request which have not been previously 
secured.  All attempts to secure this 
evidence must be documented in the 
claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
and (c) any further action to be taken 
by VA with respect to the claims must 
be noted.  The veteran and his 
representative must then be given an 
opportunity to respond.

2.	Thereafter, the veteran must be 
afforded a new VA audiological 
examination to ascertain the etiology 
of his currently diagnosed hearing 
loss.  All tests or studies necessary 
to make this determination must be 
ordered.  Thereafter, based upon review 
of the service and post-service medical 
records, the examiner must provide an 
opinion as to whether any hearing loss 
found is related to the veteran's 
period of active military service.  The 
examiner must specifically address 
whether any pre-existing hearing loss 
was aggravated by the veteran's 
military service.  In determining this, 
the examiner is instructed to consider 
the in-service audiological test 
results as adjusted to meet ISO-ANSI 
standards, listed above.  If such a 
determination cannot be made without 
resort to speculation, the examiner 
must specifically state this.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


